Name: Commission Decision No 2613/80/ECSC of 10 October 1980 requesting undertakings in the iron and steel industry to supply the Commission with their production figures for October 1980
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-10-11

 Avis juridique important|31980S2613Commission Decision No 2613/80/ECSC of 10 October 1980 requesting undertakings in the iron and steel industry to supply the Commission with their production figures for October 1980 Official Journal L 268 , 11/10/1980 P. 0025**** COMMISSION DECISION NO 2613/80/ECSC OF 10 OCTOBER 1980 REQUESTING UNDERTAKINGS IN THE IRON AND STEEL INDUSTRY TO SUPPLY THE COMMISSION WITH THEIR PRODUCTION FIGURES FOR OCTOBER 1980 THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , AND IN PARTICULAR ARTICLE 47 THEREOF , WHEREAS THE COMMISSION , FOLLOWING THE COUNCIL DISCUSSIONS OF 7 OCTOBER 1980 , IS ENGAGED IN PREPARING , ON THE BASIS OF ARTICLE 58 OF THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , THE INTRODUCTION OF A SYSTEM OF QUARTERLY PRODUCTION QUOTAS FOR EACH IRON AND STEEL UNDERTAKING AND IS AT PRESENT ENGAGED IN THE FURTHER STUDIES PROVIDED FOR IN ARTICLE 58 ( 2 ); WHEREAS PRODUCTION QUOTAS WILL INCLUDE THE FOURTH QUARTER OF 1980 AND , CONSEQUENTLY , PRODUCTION AS FROM 1 OCTOBER 1980 , THE COMMISSION MUST HENCEFORTH BE INFORMED OF THE PRODUCTION FIGURES FOR CRUDE STEEL BY IRON AND STEEL UNDERTAKINGS FROM THE ABOVE DATE , THIS BEING WITHOUT PREJUDICE TO THE MORE DETAILED INFORMATION TO BE REQUIRED AND WHICH WILL BE FIXED BY THE SUBSEQUENT DECISION RELATING TO THE APPLICATION OF ARTICLE 58 OF THE ECSC TREATY , HAS ADOPTED THIS DECISION : ARTICLE 1 COMMUNITY IRON AND STEEL PRODUCERS SHALL BE REQUIRED TO SUPPLY TO THE COMMISSION , BY 13 OCTOBER 1980 THEIR PRODUCTION FIGURES FOR CRUDE STEEL FOR THE FIRST 12 DAYS OF OCTOBER AND SUBSEQUENTLY , EACH DAY , THEIR PRODUCTION FIGURES FOR CRUDE STEEL FOR THE PRECEDING DAY . THIS INFORMATION SHALL BE SENT BY TELEX TO THE COMMISSION , STEEL DIRECTORATE , TELEX NO 21877 COMEU B . ARTICLE 2 THIS DECISION SHALL ENTER INTO FORCE ON THE DAY OF ITS PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . THIS DECISION SHALL BE BINDING IN ITS ENTIRETY AND DIRECTLY APPLICABLE IN ALL MEMBER STATES . DONE AT BRUSSELS , 10 OCTOBER 1980 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION